 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wi ee ee eee xX
U.S.A ,
#19 CR 932 (JFK) |
-V.
Antonio Clemente and
Shawn Givens °
woonnoe x

 

The conference is adjourned from March 16 to April 14, 2020 at 11:00 a.m.

 

The time between March16, 2020 and April 14, 2020 i is excluded. -yeeeremese=—

PUSBE Ss st SN

BOCLOALNT:

BEE. a NICALLY FILER

DOC

[DATE RLED 2» SalG 20. ex22 |
nee

 

SO ORDERED.

 

 

 

Dated: Mew York, New York

Beto (Phy 7 Fe

United States District Judge

 

ition

 
